DETAILED ACTION

 	The amendment filed March 16, 2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is o clear antecedent basis for “the lower engagement surface of the lip”, as recited in claim 10, or “the upper portion” as recited in claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, and 10, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oten (US-4,600,229) in view of Tell (US-2017/0275104).
 	Oten shows a suction gripper assembly comprising a suction cup (10), a lip (36), a bellows (30), an upper portion (22), a hub (40,42,46,48), and frictional elements (64) on the engagement surface of the lip.  The exterior surfaces of the bellows segments and lip contain raised portions (60) that inherently create a seal against complementary portions (62) on the exterior surfaces when the bellows and lip are compressed.  The Oten patent does not disclose a through open hole as called for in the above claims.
 	However, the Tell publication shows a suction gripper comprising at least two openings (18,20) through an upper bellows segment of the gripper for assisting in the selective release of a gripped article (see paragraph [0085]).
 	Accordingly, it would have been obvious to a person having ordinary skill in the art to provide at least one hole through upper bellows segments of the Oten gripper, as taught by Tell, in order to more reliably release a gripped article at a desired position.

5. 	Claims 2 and 11-13, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oten in view of Tell as applied to claims 1, 3, 6, 7, 9, and 10 above, and further in view of Tell (US-2012/0025053).
 	The modified Oten device as presented above in section 4 does not include a lip that is detachable from the bellows.
	The publication to Tell (US-2012/0025053) shows it old and well known to form the lip (2) of a suction gripper that can be detached from the bellows structure (1).
	It would have been obvious to one of ordinary skill in the art to provide a detachable lip on the modified Oten device, as taught by the Tell (‘053) publication, for easy repair or replacement of the lip.

6. 	Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oten (US-4,600,229) in view of Tell (US-2012/0025053).
  	Oten shows a suction gripper assembly comprising a compressible lip (36) for use in a suction cup (10), a bellows (30), and frictional elements (64) on the engagement surface of the lip.  The exterior surfaces of the bellows segments and lip contain raised portions (60) that inherently create a seal against complementary portions (62) on the exterior surfaces when the bellows and lip are compressed.  Oten’s lip and bellows are not disclosed as being detachable from each other as is now called for in claim 14.
 	However, as pointed out above, the publication to Tell (US-2012/0025053) shows it old and well known to form the lip (2) of a suction gripper that can be detached from the bellows structure (1).
	It would have been obvious to one of ordinary skill in the art to provide a detachable lip on the Oten device, as taught by the Tell (‘053) publication, for easy repair or replacement of the lip.

7. 	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oten in view of Tell as applied to claims 14 and 16 above, and further in view of Nagai et al. (US-5,192,070).
 	The modified Oten assembly, as suggested above in section 6, would not include at least one through hole as called for in claim 15.
	The patent to Nagai et al. shows a suction gripper comprising a flexible lip structure (14) that can be connected to a “tube or the like” so as to create a vacuum force under the lip structure for gripping an article.  The lip structure (14) includes a series of holes (26a-c) that extend from the lip’s lower engagement surface to an upper surface that is exterior relative to the concave interior of the lip.
	Accordingly, it would have been obvious to a person having ordinary skill in the art to provide a series of holes through the lip of the modified Oten assembly, as taught by Nagai et al., in order to evenly distribute a suction force against an article.
Response to Arguments
 	Regarding the combination of Oten (‘229) in view of Tell (‘104), it is pointed out that the resulting bellows would continue to under sealed vacuum pressure when gripping an object.  This vacuum pressure could be broken when the resulting openings are supplied with positive pressure to selectively release the object at a desired location and time.  The suction gripping of the object would still function as intended by Oten.  
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Allowable Subject Matter
8. 	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Drawings
9. 	The corrected drawings were received on 3/14/2022.  These drawings are approved.

Conclusion
10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
3/20/2022